Name: Commission Regulation (EC) NoÃ 1226/2008 of 8Ã December 2008 amending Council Regulation (EC) NoÃ 314/2004 concerning certain restrictive measures in respect of Zimbabwe
 Type: Regulation
 Subject Matter: defence;  Africa;  international affairs;  rights and freedoms;  cooperation policy;  civil law
 Date Published: nan

 10.12.2008 EN Official Journal of the European Union L 331/11 COMMISSION REGULATION (EC) No 1226/2008 of 8 December 2008 amending Council Regulation (EC) No 314/2004 concerning certain restrictive measures in respect of Zimbabwe THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 314/2004 of 19 February 2004 concerning certain restrictive measures in respect of Zimbabwe (1), and in particular Article 11(b) thereof, Whereas: (1) Annex III to Regulation (EC) No 314/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) Council Decision 2008/922/CFSP (2) amends the Annex to Common Position 2004/161/CFSP (3) by adding 11 individuals and removing one individual. Annex III to Regulation (EC) No 314/2004 should, therefore, be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex III to Regulation (EC) No 314/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 55, 24.2.2004, p. 1. (2) See page 22 of this Official Journal. (3) OJ L 50, 20.2.2004, p. 66. ANNEX Annex III to Regulation (EC) No 314/2004 is amended as follows: (1) The following natural persons are added after number 168 of the list: NAME FUNCTION / REASONS FOR LISTING 173. Newton Kachepa Member of Parliament for Mudzi North, directly involved in the campaign of terror waged before and after the elections 174. Major Kairo Mhandu Zimbabwe National Army (ZNA), directly involved in the campaign of terror waged before and after the elections 175. Brigadier General Sibusio Bussie Moyo Zimbabwe National Army (ZNA), directly involved in the campaign of terror waged before and after the elections 176. Brigadier General Richard Ruwodo Promoted on 12 August 2008 to the rank of Major General (retired); former Acting Permanent Under Secretary (PUS) for Ministry of Defence, directly involved in the campaign of terror waged before and after the elections 177. Misheck Nyawani Directly involved in the campaign of terror waged before and after the elections 178. Columbus Mudonhi Assistant Inspector Zimbabwe Republic Police (ZRP), directly involved in the campaign of terror waged before and after the elections 179. Isaac Mumba Superintendent, directly involved in the campaign of terror waged before and after the elections 180. Martin Kwainona Assistant Commissioner, directly involved in the campaign of terror waged before and after the elections 181. Paul Mudzvova Sergeant (SGT), directly involved in the campaign of terror waged before and after the elections 182. Martin Dinha Provincial Governor for Mashonaland Central 183. Faber Chidarikire Provincial Governor for Mashonaland West (2) The following natural person is deleted from the list: 45. Makoni, Simbarashe ZANU (PF) Politburo Deputy Secretary General for Economic Affairs (former Minister of Finance), born 22.3.1950; member of the Politburo and as such with strong ties to the Government and its policy.